DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 10/06/2021 has been entered. 
Claims 1-2, 4-6, 8-14, 19-23 and 25 are pending. 
Claims 3, 7, 15-18, 24 and 26 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2, 4-5, 8-14, 19, 21-23 and 25 is/are rejected under 35 U.S.C. 102(a) (2) as being clearly anticipated by Baldemair et al., (US 2020/0358584 A1, herein after Baldemair).
Claim 1,
	Baldemair discloses an apparatus in a wireless communication system, the apparatus comprising processing circuitry (network node ¶ [0005]) configured to: determine, based on each of resource set configuration information, physical channel information and service type information, configuration information of one or more numerologies for sidelink communication (A network node or network node arrangement may be adapted and/or configured to operate on a carrier using the first and the second numerologies, and optionally one or more additional numerologies. Generally, a network node or node arrangement may be adapted or configured for a set of numerologies for a carrier. One or more of the numerologies may be configured for a UE by the network node or node arrangement. ¶ [0006]. [0109] A resource structure in frequency domain…may be represented by a subcarrier grouping. A subcarrier grouping may be considered to be associated to a specific channel and/or type of signaling); and transmit the configuration information of the one or more numerologies to user equipment to enable the user equipment to perform the sidelink communication based on the one or more numerologies, (The network node and/or network node arrangement is adapted or configured for transmitting first numerology information indicating a first numerology for a carrier ¶ [0005]. a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, ¶ [0086]) wherein the configuration information of each of the one more numerologies consists of a corresponding subcarrier spacing and a corresponding cyclic prefix type which are used by the user equipment (a numerology defines a subcarrier spacing and/or (numerology) bandwidth and/or frequency reference ¶ [0037]. A transmission timing structure may cover a time interval of a specific length, which may be dependent on symbol time length and/or cyclic prefix used ¶ [0045]. Numerologies with different subcarrier spacing may have different symbol time length. Generally, a symbol time length may be based on, and/or include, a guard time interval or cyclic extension, e.g. prefix or postfix ¶ [0085]. The network node and/or network node arrangement is adapted or configured for transmitting first numerology information indicating a first numerology for a carrier ¶ [0005]) to determine corresponding numerology configuration parameters comprising a number of slots in a subframe, a number of OFDM symbols in a slot and a number of slots in a frame (A numerology may be considered to impose a structure or grid on time and/or frequency resources used with the carrier ¶ [0037]. A slot may comprise a predetermined, e.g. predefined and/or configured or configurable, number of symbols, e.g. 6 or 7, or 12 or 14. ¶ [0045, 104, 102]).
Claim 2,
	Baldemair discloses include the configuration information of the one or more numerologies in high layer signaling   ([0097] Generally, a configuration may be a configuration indicating timing, and/or be represented or configured with corresponding configuration data. A configuration may be embedded in, and/or comprised in, a message or configuration or corresponding data…configuration may be configured with one or more Radio Resource Control (RRC) messages). 

Claim 4,
	Baldemair discloses receive from the user equipment, information related to 
each of a movement speed of the user equipment, a channel busy ratio, a channel
occupancy ratio and a data service priority of the sidelink communication ([0111] Operational conditions may pertain to load of the RAN, or application or use case of transmission or signaling, and/or quality of service (QoS) conditions (or requirements) for a transmission or signaling. QoS may for example pertain to data rate and/or priority and/or latency and/or transmission quality, e.g. BLER or BER. ¶ [0110] types of signaling comprise signaling of a specific communication direction, in particular, uplink signaling, downlink signaling, sidelink signaling. ¶ [0006] receiving an indication from a user equipment, e.g. indicating the first numerology as determined numerology); based on the information received from the user equipment select a numerology, from the one or more numerologies to be used by the user equipment for the sidelink communication (receiving an indication from a user equipment, e.g. indicating the first numerology as determined numerology…a network node or node arrangement may be adapted or configured for a set of numerologies for a carrier. One or more of the numerologies may be configured for a UE by the network node or node arrangement ¶ [0006]); and transmit information identifying the selected numerology to the user equipment ([0006] Transmitting the information and/or frequency shift indication may comprise, and/or be based on, receiving an indication from a user equipment, e.g. indicating the first numerology as determined numerology, and/or requesting the frequency shift indication ¶ [0006]).
 
Claim 5,
	Baldemair discloses wherein the processing circuitry is further configured to include the selected numerology in physical layer signaling transmitted to the user equipment (The target indication may be mapped on physical layer radio signaling, e.g. related to or on the user-plane, and/or the information may be mapped on physical layer radio communication signaling, e.g. related to or on the user-plane (in particular, in reverse communication directions) ¶ [0050]. a configuration, in particular the feedback configuration and/or a codebook configuration or a set thereof, may be configured based on one or more messages. Such messages may be associated to different layers, ¶ [0097]).
Claim 8,
	Baldemair discloses wherein the sidelink communication comprises at least one of vehicle to everything (V2X) communication, device to device (D2D) communication, machine type communication (MTC), or unmanned aerial vehicle (UAV) communication ([0087] Sidelink communication may also be referred to as device-to-device (D2D) communication, and/or in some cases as ProSe (Proximity Services) communication, e.g. in the context of LTE. A sidelink may be implemented in the context of V2x communication (Vehicular communication), e.g. V2V (Vehicle-to-Vehicle), V2I (Vehicle-to-Infrastructure) and/or V2P (Vehicle-to-Person). Any device adapted for sidelink communication may be considered a user equipment or terminal.).  
Claim 9,
	Badlemair discloses wherein the sidelink communication comprises carrier aggregation communication, (a sidelink comprising a plurality of carriers for at least one direction of transmission (e.g. DL and/or UL), as well as to the aggregate of carriers. A corresponding communication link may be referred to as carrier aggregated communication link or CA communication link ¶ [0092]).
Claim 10,
	Baldemair discloses wherein the processing circuitry is further configured to select a numerology, from the one or more numerologies, for each component carrier in the carrier aggregation communication (For each carrier, the network (in particular a gNodeB or other network) may configure or select one or more numerologies. The numerology bandwidth may identify the part of the carrier bandwidth available when using the numerology.  ¶ [0037]. A corresponding communication link may be referred to as carrier aggregated communication link or CA communication link; carriers in a carrier aggregate may be referred to as component carriers (CC) ¶ [0092]. ).

Claims 11 and 25,
	Baldemair discloses an apparatus configured to operate as a user equipment in a wireless communication system, the apparatus comprising processing circuitry (setting up a communication link between a user equipment (UE) and the network ¶ [0003]. Processing circuitry may comprise one or more processors ¶ [0057]) configured to: 
receive, from a base station, configuration information of one or more numerologies to be used to perform sidelink communication, (The network node and/or network node arrangement is adapted or configured for transmitting first numerology information indicating a first numerology for a carrier ¶ [0005]. a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, ¶ [0086]) wherein the one or more numerologies are determined by the base station based on each of resource set configuration information, physical channel information and service type information, (A network node or network node arrangement may be adapted and/or configured to operate on a carrier using the first and the second numerologies, and optionally one or more additional numerologies. Generally, a network node or node arrangement may be adapted or configured for a set of numerologies for a carrier. One or more of the numerologies may be configured for a UE by the network node or node arrangement. ¶ [0006]. [0109] A resource structure in frequency domain…may be represented by a subcarrier grouping. A subcarrier grouping may be considered to be associated to a specific channel and/or type of signaling) and wherein the configuration information of each of the one more numerologies consists of a corresponding subcarrier spacing and a corresponding cyclic prefix type which are used by the user equipment (a numerology defines a subcarrier spacing and/or (numerology) bandwidth and/or frequency reference ¶ [0037]. A transmission timing structure may cover a time interval of a specific length, which may be dependent on symbol time length and/or cyclic prefix used ¶ [0045]. Numerologies with different subcarrier spacing may have different symbol time length. Generally, a symbol time length may be based on, and/or include, a guard time interval or cyclic extension, e.g. prefix or postfix ¶ [0085]. The network node and/or network node arrangement is adapted or configured for transmitting first numerology information indicating a first numerology for a carrier ¶ [0005]) to determine corresponding numerology configuration parameters comprising a number of slots in a subframe, a number of OFDM symbols in a slot and a number of slots in a frame (A numerology may be considered to impose a structure or grid on time and/or frequency resources used with the carrier ¶ [0037]. A slot may comprise a predetermined, e.g. predefined and/or configured or configurable, number of symbols, e.g. 6 or 7, or 12 or 14. ¶ [0045, 104, 102]); and perform the sidelink communication based on the one or more numerologies (a network node provides some control functionality, e.g. by configuring resources, in particular one or more resource pool/s, for sidelink communication, ¶ [0086]. The network node and/or network node arrangement is adapted or configured for transmitting first numerology information indicating a first numerology for a carrier ¶ [0005].).
	 
Claim 25 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.
Claim 12,
	Baldemair discloses receive the one or more numerologies by decoding high layer signaling ([0029] Signaling or a transmission may be considered to carry a message and/or information, if the message and/or information is represented in the (modulated) waveform of the signaling. In particular, extraction of a message and/or information may require demodulation and/or decoding of the signaling. ¶ [0029]).
Claim 13 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
 
Claim 14,
	Baldemair discloses obtain the numerology selected by the base station by decoding physical layer signaling received from the base station ([0029] Signaling or a transmission may be considered to carry a message and/or information, if the message and/or information is represented in the (modulated) waveform of the signaling. In particular, extraction of a message and/or information may require demodulation and/or decoding of the signaling. Information may be considered included in a message if the message comprises a value and/or parameter and/or bit field and/or indication or indicator representing the information).  
Claim 19,
	Baldemair discloses include the selected numerology in sidelink control information (other control information, may indicate the lowest PRB and/or its subcarrier 0, for the (first) numerology, and/or the numerology bandwidth and/or largest or maximum PRB. If one or more other numerologies are configured for the carrier, ¶ [0041]. (Sidelink control information (e.g., SCI) may generally be considered to comprise control information ¶ [0091]) and transmit the sidelink control information to another user equipment device (Sidelink control information (e.g., SCI) may generally be considered to comprise control information transmitted utilising a sidelink. ¶ [0091]).
 

Claim 22 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
 Claim 23 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.
	 
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al., (US 2020/0358584 A1, herein after Baldemair) in view of Paul et al., (WO2017156224, herein after Paul). 
Claim 6,
	Baldemair does not disclose wherein information related to the data service priority of the sidelink communication is comprised in a resource configuration request from the user equipment.
	Paul discloses wherein information related to the data service priority of the sidelink communication is comprised in a resource configuration request from the user equipment (one or more numerologies may be associated with a service type. A WTRU may send an access request to a node indicating the identified, determined, or selected one or more numerologies. A WTRU may determine which numerology of a plurality of configured numerologies may be used for at least one transmission. A characteristic associated with an aspect of a receiver or a transmitter may comprise, for example, whether a signal is received (e.g., via a downlink or a sidelink reception) or transmitted (e.g., using an uplink or a sidelink transmission), ¶ [0004-0005, 0073-0075]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baldemair by using .
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Huang et al., (US 10834704 B2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473